        Case 3:20-cv-04135-VC Document 1 Filed 06/23/20 Page 1 of 24



 1   Izaak D. Schwaiger, SBN 267888
     SCHW AI GER LAW FIRM
 2   130 Petaluma A venue, Suite IA
     Sebastopol, CA 95472
 3
     Tel. (707) 595-4414
 4   Facsimile: (707) 581-1983
     E-mail: izaak(a),izaakschwaiger.com
 5
     John H. Scott, SBN 72578
 6   SCOTT LAW FIRM
     1388 Sutter Street, Suite 715
 7
     San Francisco, California 94109
 8   Telephone: (415) 561-9601
     Facsimile: (415) 561-9609
 9   john@scottlawfirm.net

10   Attorneys for the Plaintiffs MARQUS MARTINEZ
     and MICHAELA STAGGS
11

12

13
                                      UNITED STATES DISTRICT COURT
14
                                     NORTHERN DISTRICT OF CALIFORNIA
15

16

17   MARQUS MARTINEZ and MICHAELA                    Case No.
     STAGGS, on behalf of themselves and other
18   similarly situated individuals,
                                                     VERIFIED APPLICATION FOR
19                                                   TEMPORARY RESTRAINING ORDER AND
                       Plaintiffs,
                                                     CLASS ACTION COMPLAINT FOR
20
                  V.                                 DAMAGES AND INJUNCTIVE AND
21                                                   DECLARATORY RELIEF
     CITY OF SANTA ROSA and RAINER
22   "RAY" NAVARRO,                                  DEMAND FOR JURY TRIAL
23
                       Defendants.
24

25

26

27

28

                         VERIFIED APPLICATION FOR TRO AND CLASS ACTION COMPLAINT
         Case 3:20-cv-04135-VC Document 1 Filed 06/23/20 Page 2 of 24



 1                                             INTRODUCTION

 2             1.    On Monday, May 25, 2020, George Floyd was murdered by an officer of the

 3   Minneapolis Police Department ("MPD"). The events of Mr. Floyd's arrest and murder were

 4   captured on video by multiple bystanders as well as individual officers' body cameras. The

 5   videos depicted Mr. Floyd pinned on the street, face down and increasingly unresponsive, and

 6   calling out "I can't breathe!" while MPD Officer Derek Chauvin knelt on Mr. Floyd's upper

 7   back and neck. Other officers stood by watching Mr. Floyd die without lifting so much as a

 8   finger to intervene. All four officers were shortly fired, and Minnesota's Attorney General has

 9   levied charges of murder against the perpetrators of this horrible crime.

10             2.    Nationwide protests have erupted in response to this brutality and have

11   continued largely unabated as violent police responses to protesters nationwide have given rise

12   to new and further demonstrations, which have in turn been met with more violence from the

13   police.

14             3.    Santa Rosa's first protest occurred on May 30, 2020. Protests and demonstrations

15   have continued nearly every night since. Thousands of citizens have taken to the streets in

16   solidarity with the Black Lives Matter movement and have assembled peacefully in downtown

17   Santa Rosa. Incidents of destructive activity have been notably few.

18             4.    Nonetheless, the Santa Rosa Police Department (and other departments working at

19   their invitation) unjustifiably declared these lawful protests "unlawful assemblies" so as to deter

20   further civilian participation in the protests and to set the stage for their illegal use of force. At the

21   direction of the Chief of Police, SRPD shifted almost immediately to the use of violent riot

22   control tactics without regard for the safety and constitutional rights of those assembled. These

23   tactics have included the widespread and indiscriminate use of teargas against nonviolent

24   protesters without warning, and the use of less-lethal munitions such as sting ball grenades, chalk

25   grenades, and rubber bullets in methods designed to maximize the likelihood of serious injury

26   (i.e., aiming at protesters' heads).

               5.    The use of these tactics has continued despite clear reports of protesters being
27
     maimed and suffering serious injuries. The Chief of Police has publicly stated that his officers do
28
                                                   - 1-

                      VERIFIED APPLICATION FOR TRO AND CLASS ACTION COMPLAINT
        Case 3:20-cv-04135-VC Document 1 Filed 06/23/20 Page 3 of 24



 1
     not aim for the head, but the injuries of protesters speak to the contrary. At best they demonstrate
 2
     indiscriminate firing into crowds of innocent people; at worst they represent something far more
 3
     sadistic.
 4
             6.     Santa Rosa's Chief of Police, Rainer "Ray" Navarro, has described these as
 5
     "isolated incidents" yet simultaneously has justified these uses of force by claiming that "my
 6
     officers were put in great danger," and that the officers "acted with restraint." He has further
 7
     publicly stated that protesters were "far from peaceful" and that his officers used force "when
 8
     provoked by protesters." Santa Rosa police spokesperson Lieutenant Jeanene Kueker stated that
 9
     the less-lethal munitions were used against "individuals or crowds who pose immediate or
10
     potential threats. People holding weapons, throwing weapons ... If someone chose to be a part of
11
     that crowd late Sunday night, they were being dispersed because of their apparent threat to us ... "
12
     These statements constitute an organized whitewash of the events at issue in this lawsuit, and
13
     video evidence of these events exposes each of these claims as a lie. In the meantime, no officers
14
     have been placed on administrative leave, no officers have been disciplined, and no police video
15
     of the violence has been released by SRPD, despite the hospitalization of numerous protesters and
16
     the public outcry against the indiscriminate and unnecessary use of such gratuitous violence
17
     against civilians assembled in lawful protest.
18
             7.     SRPD's actions, moreover, were in violation of the department's own policy and
19
     procedures and/or caused by the omission of needed policies and procedures.
20
             8.     Plaintiffs bring this action to ask the Court to restrain the City of Santa Rosa from
21   further violence and unconstitutional conduct.
22
23                                             THE PARTIES
24           9.     PlaintiffMarqus Martinez is a resident of Santa Rosa, California. He is a 33-year-
25   old Native American.
26           10.    Plaintiff Michaela Staggs is a resident of Santa Rosa, California. She is a 20-year
27   old white woman.
28
                                                      -2-

                     VERIFIED APPLICATION FOR TRO AND CLASS ACTION COMPLAINT
          Case 3:20-cv-04135-VC Document 1 Filed 06/23/20 Page 4 of 24



 1
             11.    Defendant City of Santa Rosa is a municipal corporation, duly organized and
 2
     existing under the laws of the State of California, and is the employer of the Chief of Police, Ray
 3
     Navarro, and the to-be-identified individual officers who carried out the acts and omissions
 4
     complained of herein.
 5
             12.    At all material times, the City of Santa Rosa was responsible for supervising,
 6
     enacting, and enforcing SRPD's conduct, policies, and practices; the absence of needed policies
 7
     and practices; and for the hiring, retention, supervision, and training of employees and agents of
 8
     SRPD.
 9
             13.    At all material times herein, Defendant Ray Navarro was employed by Defendant
10
     City of Santa Rosa as the Chief of Police and was acting within the course and scope of that
11
     employment. He is being sued in his individual and official capacities as Santa Rosa's Chief of
12
     Police. At all material times, Chief Navarro was the final policymaking official for SRPD, and
13
     was ultimately responsible for all policies, procedures or omission of procedures, supervision, and
14
     training of SPRD employees. At all material times, Defendant Navarro acted under color oflaw.
15

16                                    JURISDICTION AND VENUE
17

18           14.    This Court has jurisdiction over plaintiffs' claims pursuant to 28 U.S.C. § 1331

19   (claims arising under the U.S. Constitution) and§ 1343(a)(3) claims brought to address

20   deprivations, under color of state authority, of rights, privileges, and immunities secured by the

21   U.S. Constitution), and 42 U.S.C. § 1983.

22           15.    Venue is proper in the United States District Court for the Northern District of

23   California pursuant to 28 U.S.C. § 1391(b)(l) because defendants are located in the Northern

     District of California and§ 1391(b)(2) because all of the acts and/or omissions complained of
24
     herein occurred within the City of Santa Rosa, Sonoma County, California.
25

26

27   II
28
                                                     -3-

                     VERIFIED APPLICATION FOR TRO AND CLASS ACTION COMPLAINT
         Case 3:20-cv-04135-VC Document 1 Filed 06/23/20 Page 5 of 24



 1                                    PLAINTIFFS' ALLEGATIONS

 2           16.    The City of Santa Rosa is the county seat for Sonoma County and located

 3   approximately 50 miles north of San Francisco and just north of Marin County. In the last twenty

 4   years, Sonoma County has seen 91 police-related deaths, including the watershed moment of the

 5   shooting of 13-year old Andy Lopez in 2013, which brought police violence to the fore of public

 6   debate in Sonoma County's communities, and especially in Santa Rosa.

 7           17.    After the Sonoma County Sheriffs Office, the Santa Rosa PD is the next largest

 8   law enforcement agency in the county. It has approximately 250 sworn officers and a paramilitary

 9   chain of command headed by a chief of police who is appointed by and serves at the pleasure of

1o   the city council. Until recently, SRPD employed a full-time police auditor, but following a critical

11   report to the City in 2018, Santa Rosa elected not to renew the auditor's contract, and the position

12   has since been left vacant.

13   MAROUS MARTINEZ

14           18.     Plaintiff Marqus Martinez (Marqus) is a 33 years-old Native American and a

15   member of the Pomo Indian Tribe. He is a father of five, and a surviving victim of police

l6   brutality. On Sunday May 31, 2020, Marqus attended a peaceful demonstration in support of the ·

17   Black Lives Matter movement in downtown Santa Rosa near the Old Courthouse Square. As the

l8   number of peaceful protesters grew, mostly young people in their teens and twenties, so did the

l9   number of police officers dressed in riot gear.

20           19.    While peacefully protesting with others, Marqus took a knee and invited the

21   officers to take a knee with him in solidarity, but he received no response. After approximately

22   thirty minutes, tactical teams of police in riot gear approached the protesters and began firing

23   teargas into the peaceful crowd. A tear gas canister exploded next to Marqus, causing shortness of

24   breath and his eyes to tear up. Other protesters provided baking soda mixed with water to help

     stop the burning.
25

26          20.     The crowd dispersed. Many peaceful protesters, including Marqus, withdrew

     several blocks to the intersection of Mendocino and College A venues. Protesters began to loosely
27
     congregate at the intersection. Marqus turned to face the advancing police and again took a knee,
28
                                                       -4-

                     VERIFIED APPLICATION FOR TRO AND CLASS ACTION COMPLAINT
         Case 3:20-cv-04135-VC Document 1 Filed 06/23/20 Page 6 of 24



 1
     raising his hands in the air to show he was not a threat, but as the officers advanced in a phalanx
 2
     they again began to fire more tear gas and rubber bullets in the direction of the protesters. In
 3
     response Marqus stood up and began filming the police with his cell phone, calling out that the
 4
     police were firing on innocent people. Only a few short seconds into his filming, police fired a
 5
     sting ball grenade directly into Marqus' face. 1 The grenade impacted Marqus' mouth and
 6
     exploded. The force of the explosion ripped Marqus' face open and destroyed his phone. Video of
 7
     this event was filmed by Marqus and is available at
 8
     https://www.youtube.com/watch?v=eekVT7nJffiU&feature=youtu.be.
 9
             21.    His upper lip was split in three places up to his nose, and his teeth had been broken
10
     off and driven into the roof of his mouth. One tooth was broken off and driven all the way
11
     through his tongue. His jaw was broken in multiple locations, and he was concussed. A friend
12
     drove him to a Santa Rosa hospital as Marqus tried to hold his face together. When he arrived at
13
     the hospital he didn't recognize his own face . The hospital was unable to treat wounds of his
14
     severity, and transported Marqus to Stanford's emergency department where he immediately
15
     underwent extensive surgery. At the time of this filing, Marqus continues to lose teeth and
16
     requires further surgery. Photographs of Marqus' injuries are attached as Exhibit 1. A photograph
17
     of the grenade that hit Marqus' face is attached as Exhibit 2.
18
     MICHAELA STAGGS
19
             22.    Michaela Staggs (Michaela) is twenty years old and lives in the City of Santa
20
     Rosa. On the evening of Saturday, May 30, 2020 Michaela, together with two friends, drove to
21   downtown Santa Rosa to attend a Black Lives Matter demonstration. As Michaela and her friends
22   approached Old Courthouse Square in downtown Santa Rosa she observed a large crowd of
23
     1
24     A sting ball grenade is a hard-shelled explosive device a little larger than a baseball. It is aimed
     and fired from a launcher and travels at 200 feet per second. The device explodes upon impact as
25   a flash-bang grenade and launches 180 rubber projectiles in every direction. It further deploys tear
     gas in a fifty-foot radius. Per the manufacturer, it is intended to be a weapon oflast selection
26   against potentially violent or dangerous subjects when teargas and other less-lethal munitions
     have failed. The manufacturer specifically cautions that improper use of the device can cause
27
     serious injury or death.
28
                                                      -5-

                     VERIFIED APPLICATION FOR TRO AND CLASS ACTION COMPLAINT
         Case 3:20-cv-04135-VC Document 1 Filed 06/23/20 Page 7 of 24



 1
     people peacefully protesting and a line of police in riot gear.
 2
             23.    Michaela began to livestream the protest on Facebook from her phone because she
 3
     believed the people peacefully demonstrating near the vicinity of the police were in danger from
 4
     the officers. For no apparent reason the police announced the protest was an unlawful assembly
 5
     and ordered the crowd to disperse. Michaela was concerned about being arrested and retreated
 6
     down Mendocino Avenue to the comer of Fourth and Mendocino Avenues. Another crowd had
 7
     gathered in this area and were surrounded by police in riot gear.
 8
             24.    Michaela and her friends again withdrew in fear for their safety to an area near
 9
     Seventh Street and Mendocino A venue. The police advanced in phalanx formation, pounding
10
     their batons on their shields as they moved forward. They shined flashlights on the cameras of
11
     protesters attempting to record their activities, so as to wash out the camera's ability to record.
12
     The officers began firing teargas canisters and rubber bullets towards the protesters without
13
     provocation. As Michaela watched the line of police approach the intersection, she was shot in the
14
     forehead with a M871 40mm chalk grenade. 2 The force of the impact took her to the ground.
15
     Blood began pouring down her face filling her mouth and eyes. Nearby protesters rushed to her
16
     aid and wrapped her head in bandages to control the bleeding. Video of this event was filmed by a
17
     bystander and is available at https ://www.youtube.com/watch?v=gfa-Nta62fw&feature=youtu.be.
18
            25.     She was then taken to a local hospital where she was treated in the emergency
19
     department and given three subdermal stitches and ten surface stitches to close the wound. At the
20   time of this filing Michaela's injuries are still visible. The bright orange chalk from the grenade
21   remains visible under her skin. Michaela suffered dizziness, headaches, and nausea for days
22   following the event, and will likely suffer permanent scarring across her forehead. Photographs of
23   Michaela's injuries are attached as Exhibit 3.
24
     2
25    The M781 round is not an approved munition for less-lethal applications. It is, in fact, a training
     round, designed to mimic the ballistic performance of 40mm grenades without high explosive or
26   chemical effects. It is nonetheless categorized as an explosive, destructive device by the BATF.
     The M781 projectile is propelled from a launcher at 240-250 feet per second and contains an
27
     orange chalk core to mark its point of impact. Like all 40mm grenades, the M781 may be fired
28   with tremendous accuracy.
                                                      -6-

                     VERIFIED APPLICATION FOR TRO AND CLASS ACTION COMPLAINT
         Case 3:20-cv-04135-VC Document 1 Filed 06/23/20 Page 8 of 24



 1
               26.   Plaintiffs suffered unnecessary pain, trauma, ongoing stress and anxiety, and have
 2
     been deterred from freely exercising their right to peaceably assemble as a result of defendants'
 3
     tortious, wrongful, and constitutionallyviolative conduct.
 4

 5
                                           CLASS ALLEGATIONS
 6
               27.   Plaintiffs bring this action on behalf of themselves and all others similarly situated
 7
     pursuant to Federal Rule of Civil Procedure 23(a) on the basis that there is a well-defined
 8
     community of interest in this litigation, the proposed class is easily ascertainable, and the
 9
     proposed class is quite numerous.
10
               28.   Plaintiffs seek to represent the following class: All demonstrators who participated
11
     in or intended to participate in the protests beginning on May 30, 2020 in the City of Santa Rosa.
12
               29.   Plaintiffs Marqus Martinez and Michaela Staggs seek to represent the following
13
     subclass: all demonstrators who were subjected to SRPD's use of teargas at the protests in Santa
14
     Rosa beginning on May 30, 2020. This subclass will be referred to as the "teargassed
15
     demonstrators."
16
               30.   Plaintiffs Marqus Martinez and Michaela Staggs seek to represent the following
17
     subclass: all demonstrators who were subjected to SRPD's use of "less-lethal" projectiles at the
18
     protests in Santa Rosa beginning on May 30, 2020. This subclass will be referred to as the
19   "projectile-injured demonstrators."
20             31.   Plaintiffs Marqus Martinez and Michaela Staggs seek to represent the following
21   subclass: all demonstrators who were subjected to SRPD's unconstitutional actions because of
22   their attempts to record police activity. This subclass shall be referred to as the "video recording
23   class."
24             32.   Plaintiffs and the putative class were subjected to the constitutional and statutory
25   violations described in the complaint. Upon information and belief, the legal and factual issues
26   are common to the class and affect all class members.
27             33.   Plaintiffs reserve the right to amend or modify the class and subclass descriptions
28
                                                      - 7-

                       VERIFIED APPLICATION FOR TRO AND CLASS ACTION COMPLAINT
        Case 3:20-cv-04135-VC Document 1 Filed 06/23/20 Page 9 of 24



 1
     with greater specificity or further division into subclasses, as well as to limit the class or subclass
 2
     to particular issues as warranted.
 3
     NUMEROSITY
 4
             34.       The potential members of the class and of the subclasses as defined are so
 5
     numerous that joinder of all of them is impracticable. While the precise number of class members
 6
     has not been determined at this time, plaintiffs are informed and believe that the class is
 7
     comprised of hundreds of individuals. The potential members of each subclass may exceed 100
 8
     demonstrators.
 9
     COMMONALITY AND PREDOMINANCE
10
             35.      There are questions of law and fact that are common to the class and subclasses
11
     and predominate over individualized questions. These common questions of law and fact include,
12
     without limitation:
13
                   a. Does the use of teargas as deployed by SRPD infringe upon demonstrators'
14
                      constitutional rights to be free of excessive force, to peaceably assemble, to the
15
                      freedom of expression, and to the freedom from viewpoint discrimination under
16
                      the First Amendment?
17
                   b. Does the use of "less-lethal" projectile weapons as deployed by SRPD infringe
18
                      upon demonstrators' constitutional rights to be free of excessive force, to
19                    peaceably assemble, to the freedom of expression, and to the freedom from
20                    viewpoint discrimination under the First Amendment?
21                 c. Has the City of Santa Rosa manifested a failure to adequately train and supervise
22                    its police officers to properly utilize teargas and other "less-lethal" weaponry?
23                 d. Are the policies of the City of Santa Rosa sufficient to protect demonstrators'
24                    constitutional rights?
25                 e. Has the City of Santa Rosa exhibited deliberate indifference to the rights of
26                    demonstrators through the unconstitutional conduct complained of herein?
27

28
                                                       -8-

                       VERIFIED APPLICATION FOR TRO AND CLASS ACTION COMPLAINT
        Case 3:20-cv-04135-VC Document 1 Filed 06/23/20 Page 10 of 24



 1
                    f.   Did the City of Santa Rosa engage in a pattern of the deliberate use of less-lethal
 2
                         munitions in such a way as to maximize potential harm to the demonstrators?
 3
     TYPICALITY
 4
             36.         Named plaintiffs' claims are typical of the claims of putative class members.
 5
     Plaintiffs and all members of the putative class sustained injuries and damages arising out of and
 6
     caused by defendants' conduct, which, as alleged herein, violates federal and California law.
 7
     ADEQUACY OF REPRESENTATION
 8
             3 7.        Plaintiffs adequately represent and protect the interests of class and subclass
 9
     members. Plaintiffs have no interests that are adverse to the class. Plaintiffs are similarly situated
10
     to other class and subclass members. Counsel who represents plaintiffs are competent and
11
     experienced in litigating civil rights actions, multiple-plaintiff civil rights actions, and police
12
     misconduct cases generally.
13
     SUPERIORITY OF CLASS ACTION
14
             38.         A class action is superior to other available means for the fair and efficient
15
     adjudication of this controversy. Individual joinder of all class members is not practicable, and
16
     questions of law and fact common to the class predominate over any questions affecting only
17
     individual members of the class. Each member of the class has been damaged and is entitled to
18
     recovery by reason of the unlawful policies and practices described herein. Class members are
19
     unlikely to otherwise obtain effective representation to ensure full enforcement of their rights
20   absent class certification.
21           39.         Class action treatment will allow those similarly situated persons to litigate their
22   claims in the manner that is most efficient and economical for the parties and the judicial system.
23   Plaintiffs are unaware of any difficulties that are likely to be encountered in the management of
24   this action that would preclude its maintenance as a class action.
25           40.         Further, plaintiffs seek declaratory and injunctive relief, which is a remedy well-
26   suited for class action litigation.
27

28
                                                          -9-

                          VERIFIED APPLICATION FOR TRO AND CLASS ACTION COMPLAINT
        Case 3:20-cv-04135-VC Document 1 Filed 06/23/20 Page 11 of 24



 1                                       MUNICIPAL ALLEGATIONS
 2           41.       The City of Santa Rosa has policies and customs of violating the freedom of

 3   expression of protesters and of using excessive force against such protesters.

 4           42.       The City of Santa Rosa has a custom or policy of deploying chemical agents and

 5   injurious, less-lethal ballistics against protesters without provocation. Santa Rosa has a custom or

 6   practice of using force and intimidation against demonstrators for no reason other than to show its

 7   dominance and suppress lawful protests.

 8           43.       The City of Santa Rosa has failed to train and/or inadequately trained its police

 9   officers in the use of chemical agents and "less-lethal" projectiles. This is demonstrated in part by

1o   the fact that officers are aiming potentially deadly devices at protesters' heads when proper

11   training and policies would instruct that this should never be done. The consequences of this lack

12   of training are plainly obvious.

13           44.       The City of Santa Rosa has a custom or practice of infringing on peoples' right to

14   assemble, to protest, to express their political and other beliefs, and on the basis of their

15   viewpoint.

16

17                                          CAUSES OF ACTION

18                                            COUNT I:
     [Monell and Supervisory Liability- Fourth Amendment/Excessive Force, 42 U.S.C. 1983]
19
              By all plaintiffs against Defendants City of Santa Rosa and Chief Navarro
20          45.        Plaintiffs and the Plaintiff Class restate and re-allege all previous paragraphs of
21   this Complaint.
22          46.        Plaintiffs and the Plaintiff Class were seized when officers intentionally used
23   unreasonable force by way of chemical agents and "less-lethal" projectiles.
24          47.     Defendants' officers and agents, under color oflaw, committed these acts without

25   justification or warning, and as a result, these acts were objectively unreasonable and constituted

26   unlawful seizures and excessive force.

27          48.     Plaintiffs and the Plaintiff Class did not pose a threat to any of the defendants'
28
                                                       - 10 -

                        VERIFIED APPLICATION FOR TRO AND CLASS ACTION COMPLAINT
        Case 3:20-cv-04135-VC Document 1 Filed 06/23/20 Page 12 of 24



 1
     officers, agents or any other person. Plaintiffs and the Plaintiff Class did not participate in riotous
 2
     acts, looting, or the destruction of property.
 3
             49.       It was Santa Rosa's custom and policy, as well as their failure to train and
 4
     supervise their officers and/or issue corrective instructions after violations were brought to the
 5
     City's attention, that caused the unlawful use of excessive force.
 6
             50.       Santa Rosa's failure to supervise and train their employees and agents with respect
 7
     to the Fourth Amendment rights of Plaintiffs and the Plaintiff Class, including a failure to
 8
     discipline officers for Fourth Amendment violations, amounts to deliberate indifference to the
 9
     rights of Plaintiffs and the Plaintiff Class. The pattern of similar constitutional violations against
10
     Plaintiffs and the Plaintiff Class that occurred during these protests demonstrates the deliberate
11
     indifference of Santa Rosa to the rights of Plaintiffs and the Plaintiff Class.
12
             51.     Further, given the pattern and practice of constitutional violations documented
13
     above, the need for more supervision or training was so obvious, and the inadequacy of the
14
     training and supervision so likely to result in the violation of constitutional rights, that Santa Rosa
15
     demonstrated their deliberate indifference to the need for such training and supervision.
16
             52.     Plaintiffs' Fourth Amendment rights were violated when they were deliberately
17
     and unjustifiably targeted and shot with rubber bullets, teargas, sting ball grenades, chalk
18
     grenades, flashbang grenades, and/or pepper balls during the course of their lawful protests.
19
             53.     Plaintiffs and the Plaintiff Class reasonably fear further violence in the future in
20   violation of the Fourth Amendment if they continue to peaceably assemble in protest of their
21   government, observe and record the police, and/or participate in other constitutionally protected
22   activity.
23
                                              COUNT II:
24               [Monell and Supervisory Liability - First Amendment, 42 U.S.C. 1983]
                 By all plaintiffs against Defendants City of Santa Rosa and Chief Navarro
25

26           54.     Plaintiffs and the Plaintiff Class restate and re-allege all previous paragraphs of

27   this Complaint.

28
                                                      - 11 -

                       VERIFIED APPLICATION FOR TRO AND CLASS ACTION COMPLAINT
        Case 3:20-cv-04135-VC Document 1 Filed 06/23/20 Page 13 of 24



 1
             55.     Plaintiffs and the Plaintiff Class engaged in constitutionally protected acts of
 2
     observing, recording, and participating in events of public interest, including public
 3
     demonstrations and the police response thereto, and in so doing engaged in expressing their
 4
     political views. Plaintiffs and the Plaintiffs' Class will continue to do so in the future.
 5
             56.     Defendants' officers and agents retaliated against Plaintiffs and the Plaintiff Class
 6
     for engaging in constitutionally protected activity and for the content and viewpoint of their
 7
     expressions. This retaliation is part of a pattern or practice of unconstitutional conduct that is
 8
     certain to continue absent any relief. Plaintiffs and the Plaintiff Class reasonably fear the
 9
     continued deliberate and unjustifiable use of rubber bullets, teargas, sting ball grenades, chalk
10
     grenades, flashbang grenades, and/or pepper balls during the course of their lawful protests.
11
             57.     These acts would chill a reasonable person from continuing to engage in a
12
     constitutionally protected activity. These acts did, in fact, chill Plaintiffs and the Plaintiff Class
13
     from continuing to observe and record some events of public interest and to participate in
14
     peaceful protests.
15
             58.     It was the City of Santa Rosa's custom and policy, as well as its failure to train and
16
     supervise their officers, and issue corrective instructions after violations were brought to light that
17
     caused these First Amendment violations.
18
             59.     The City's failure to supervise and train their employees and agents with respect to
19
     the First Amendment rights of Plaintiffs and the Plaintiff Class, amounts to deliberate
20   indifference to the rights of Plaintiffs and the Plaintiff Class.
21           60.     The pattern of similar constitutional violations against Plaintiffs and the Plaintiff
22   Class that occurred during the protests demonstrates the deliberate indifference of the City to the
23   rights of Plaintiffs and the Plaintiff Class.
24           61.     Further, given the multiple constitutional violations documented above, the need
25   for more supervision or training was so obvious, and the inadequacy of the training and
26   supervision so likely to result in the continued violation of constitutional rights, that the City's
27   deliberate indifference to the need for such training and supervision was profound and without
28
                                                      - 12 -

                      VERIFIED APPLICATION FOR TRO AND CLASS ACTION COMPLAINT
        Case 3:20-cv-04135-VC Document 1 Filed 06/23/20 Page 14 of 24



 1
     excuse.
 2
               62.    The First Amendment rights of Plaintiffs and the Plaintiff Class were violated
 3
     when they were deliberately targeted and shot with chemical agents and "less-lethal" projectiles
 4
     during the course of their protest activities.
 5
               63.    Plaintiffs and the Plaintiff Class reasonably fear further retaliation in the future if
 6
     they continue to observe, record, or participate in constitutionally protected activity.
 7

 8
                                               PRAYER FOR RELIEF
 9
                 WHEREFORE, Plaintiffs, individually and as representatives of the class defined
10
     herein, pray for relief as follows:
11
                 1. A temporary restraining order barring the City of Santa Rosa from the use of
12
                     teargas or other chemical agents, rubber bullets, and other "less-lethal"
13
                     projectiles in response to non-violent protesters;
14
                 2. A temporary restraining order barring the City of Santa Rosa from
15
                     interfering and attempting to interfere with civilian efforts to video record
16
                     the police;
17
                 3. A preliminary injunction barring Defendants from engaging in
18
                     unconstitutional conduct alleged herein;
19
                 4. A determination that this action may proceed as a class action under Rule 23;
20               5. Designation of Plaintiffs as Class Representatives and designation of
21                   Plaintiffs' counsel as class counsel;
22               6. A declaration that Defendant's conduct violated the First and Fourth
23                   Amendments of the United States Constitution;
24              7. A permanent injunction barring Defendants from engaging in the unconstitutional
25                   conduct alleged herein;
26               8. Damages compensating Plaintiffs for their injuries, including but not
27                   limited to compensatory, pecuniary, and medical expense damages;
28
                                                       - 13 -

                       VERIFIED APPLICATION FOR TRO AND CLASS ACTION COMPLAINT
     Case 3:20-cv-04135-VC Document 1 Filed 06/23/20 Page 15 of 24



 1
          9. An award of prejudgment interest;
 2
          10. An award of attorneys' fees and costs pursuant to 42 U.S.C. § 1988; and
 3
          11. An award of such other and further relief as the Court deems equitable and just.
 4

 5
                                        JURYDEMAND
 6
                 Plaintiffs demand a trial by jury of all issues triable.
 7

 8                                                       SCHW AIGER LAW FIRM

 9      Dated: June 23, 2020                             /s/ Izaak David Schwaiger
                                                         Izaak David Schwaiger
10
                                                         Attorney for Plaintiffs
11
                                                         SCOTT LAW FIRM
12

13      Dated: June 23, 2020                             /s/ John Houston Scott
                                                         John Houston Scott
14                                                       Attorney for Plaintiffs
15

16

17

18

19

20

21

22
23

24

25

26
27
28
                                                - 14 -

                VERIFIED APPLICATION FOR TRO AND CLASS ACTION COMPLAINT
                 Case 3:20-cv-04135-VC Document 1 Filed 06/23/20 Page 16 of 24


                                                 VERIFICATION
  2
  ...
  .)           I, Marqus Miles Martinez, declare as follows:
  4            I am a plaintiff to this action. I have read the foregoing Verified Complaint and know its
  5     contents. The matters stated in the Verified Complaint are true based on my own knowledge,
  6     except where stated on information and belief, and as to such matters, I believe it to be true.
  7            I declare under penalty of perjury, under the laws of the State of California, that the
  8     foregoing is true and correct and that this declaration was executed on June 22, 2020 at
  9     Sebastopol, California.
 IO

 11

12

13

14
                                                                     ~SMILES   ~~~               :INEZ

15

16

17

18

19

20

21

22

_.,
?"


24

25

26

27

28




                                                        -15-

                    VERIFIED APPLICATION FOR TRO AND CLASS ACTION COMPLAINT
              Case 3:20-cv-04135-VC Document 1 Filed 06/23/20 Page 17 of 24


                                              VERIFICATION
 2

 3          I, Michaela LeAnne Staggs, declare as follows:

 4          I am a plaintiff to this action. I have read the foregoing Verified Complaint and know its

 5   contents. The matters stated in the Verified Complaint are true based on my own knowledge,

 6   except where stated on information and belief, and as to such matters, I believe it to be true.
 7          I declare under penalty of perjury, under the laws of the State of California, that the
 8   foregoing is true and correct and that this declaration was executed on June 22, 2020 at
 9   Sebastopol, California.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     -16-

                 VERIFIED APPLICATION FOR TRO AND CLASS ACTION COMPLAINT
Case 3:20-cv-04135-VC Document 1 Filed 06/23/20 Page 18 of 24




                  EXHIBIT 1
Case 3:20-cv-04135-VC Document 1 Filed 06/23/20 Page 19 of 24
Case 3:20-cv-04135-VC Document 1 Filed 06/23/20 Page 20 of 24
Case 3:20-cv-04135-VC Document 1 Filed 06/23/20 Page 21 of 24




                  EXHIBIT 2
Case 3:20-cv-04135-VC Document 1 Filed 06/23/20 Page 22 of 24
Case 3:20-cv-04135-VC Document 1 Filed 06/23/20 Page 23 of 24




                  EXHIBIT 3
Case 3:20-cv-04135-VC Document 1 Filed 06/23/20 Page 24 of 24
